
	

113 HCON 47 IH: Calling for a democratically elected government for the people of the Federal Democratic Republic of Nepal.
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 47
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. Larsen of
			 Washington (for himself, Mr.
			 Kilmer, and Mr. Heck of
			 Washington) submitted the following concurrent resolution; which
			 was referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Calling for a democratically elected
		  government for the people of the Federal Democratic Republic of
		  Nepal.
	
	
		Whereas the people of the Federal Democratic Republic of
			 Nepal seek to become a people with a democratically elected government through
			 free and fair elections;
		Whereas the people of the nation of Nepal seek a
			 government based on democratic values and norms earning the faith and consent
			 of the governed;
		Whereas the Government of Nepal should be a national
			 government, promoting law and order, and the enforcement of laws through a
			 legal system derived from a national constitution;
		Whereas the Government of Nepal should guarantee universal
			 human rights, including freedom of speech, the press, assembly, religion, and
			 due process under the law;
		Whereas the Government of Nepal should also protect the
			 people of Nepal and strive to provide basic needs such as clean air, water,
			 electricity, food, shelter, and health care;
		Whereas the people of the United States seek the
			 establishment of free and fair democratic elections for all people
			 everywhere;
		Whereas the people of the United States and the people of
			 Nepal have enjoyed over 60 years of peaceful relations;
		Whereas the United States has a compelling national
			 interest in the security, stability, and development of Nepal;
		Whereas the United States seeks to maintain gains in peace
			 and security, further the Nepali transition to a democratic government, support
			 the continued delivery of needed social services, provide effective health care
			 solutions to the Nepali people, and address the challenges of food insecurity
			 and climate change;
		Whereas the United States and Nepal have long promoted
			 open trade and investment between the two countries, establishing a framework
			 agreement for bilateral talks to promote bilateral trade and investment;
		Whereas the United States has long exported agricultural
			 products, aircraft parts, optic and medical instruments, low-value shipments,
			 and machinery to Nepal, and Nepal has enjoyed exporting textile floor
			 coverings, apparel, headgear, and leather to the United States; and
		Whereas both the United States and Nepal have benefitted
			 from an open and fair trade framework: Now, therefore, be it
		
	
		That Congress—
			(1)welcomes the free and fair elections for
			 the people of the Federal Democratic Republic of Nepal;
			(2)encourages the use
			 of all efforts, energies, and diligence to help the people of Nepal to
			 effectively participate in the electoral process;
			(3)joins with the
			 international community in providing the resources necessary to hold free,
			 fair, and timely elections, facilitate a peaceful transition of power, and
			 establish a government that will protect the rights of the people; and
			(4)supports the
			 efforts of the people of Nepal to maintain self-determination for their general
			 welfare and the welfare of future generations.
			
